DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the retractor pitch" in line 4 and “yaw” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites “the retractor” in line 5.  It is unclear whether “the retractor” is referring to the non-adjustable pelvic-region retractor, the first adjustable saddle-shaped retractor, or the second adjustable saddle-shaped retractor recited in parent claim 1.
Claim 5 recites the limitation “the panniculus deflecting lip” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the adjustable saddle-shaped retractors” in line 5.  It is unclear whether “the adjustable saddle-shaped retractors” is referring to the first adjustable saddle-shaped retractor, the second adjustable saddle-shaped retractor, or both adjustable saddle-shaped retractors recited in parent claim 1.
Claim 6 recites “the adjustable saddle-shaped retractor” in lines 2 and 6-7.  It is unclear whether “the adjustable saddle-shaped retractor” is referring to the first adjustable saddle-shaped retractor, the second adjustable saddle-shaped retractor, or both adjustable saddle-shaped retractors recited in parent claim 1.
Claim 6 recites “the retractor” in lines 4, 5, 8 and 9.  It is unclear whether “the retractor” is referring to the non-adjustable pelvic-region retractor, the first adjustable saddle-shaped retractor, or the second adjustable saddle-shaped retractor recited in parent claim 1.
	Claim 6 recites “a tissue retraction position” in lines 7-8.  It is unclear whether “a tissue retraction positon” is the same or different than “a tissue-retracting position” in line 3 of claim 6.

	Claim 8 recites “the saddle-shaped retractor” in line 1.  It is unclear whether “the saddle-shaped retractor” is referring to the first adjustable saddle-shaped retractor, the second adjustable saddle-shaped retractor, or both adjustable saddle-shaped retractors recited in parent claim 1.
Claim 8 recites “the retractor” in lines 4, 6 and 7.  It is unclear whether “the retractor” is referring to the non-adjustable pelvic-region retractor, the first adjustable saddle-shaped retractor, or the second adjustable saddle-shaped retractor recited in parent claim 1.
Claim 8 recites the limitation “the radially outward position” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the retractor” in lines 2-5 and 7.  It is unclear whether “the retractor” is referring to the non-adjustable pelvic-region retractor, the first adjustable saddle-shaped retractor, or the second adjustable saddle-shaped retractor recited in parent claim 1.
Claim 9 recites “the pitch” in line 6.  It is unclear whether “the pitch” is referring to the first pitch in line 2 of claim 9, or the second pitch in line 3 of claim 9.
Claim 10 recites “the saddle-shaped retractor” in line 2.  It is unclear whether “the saddle-shaped retractor” is referring to the first adjustable saddle-shaped retractor, the second adjustable saddle-shaped retractor, or both adjustable saddle-shaped retractors recited in parent claim 1.
Claim 10 recites “the retractor” in lines 3 and 5.  It is unclear whether “the retractor” is referring to the non-adjustable pelvic-region retractor, the first adjustable saddle-shaped retractor, or the second adjustable saddle-shaped retractor recited in parent claim 1.
Claim 11 recites “the saddle-shaped retractor” in lines 2 and 6.  It is unclear whether “the saddle-shaped retractor” is referring to the first adjustable saddle-shaped retractor, the second adjustable saddle-shaped retractor, or both adjustable saddle-shaped retractors recited in parent claim 1.
Claim 11 recites “the adjustable saddle-shaped retractor” in lines 4-5.  It is unclear whether “the adjustable saddle-shaped retractor” is referring to the first adjustable saddle-shaped retractor, the second adjustable saddle-shaped retractor, or both adjustable saddle-shaped retractors recited in parent claim 1.
Claim 12 recites “the adjustable saddle-shaped retractor” in lines 1-2, 4 and 6.  It is unclear whether “the adjustable saddle-shaped retractor” is referring to the first adjustable saddle-shaped retractor, the second adjustable saddle-shaped retractor, or both adjustable saddle-shaped retractors recited in parent claim 1.
Claim 12 recites “the retractor” in lines 3 and 8-10.  It is unclear whether “the retractor” is referring to the non-adjustable pelvic-region retractor, the first adjustable saddle-shaped retractor, or the second adjustable saddle-shaped retractor recited in parent claim 1.
  Claim 13 recites “the adjustable saddle-shaped retractor” in line 2.  It is unclear whether “the adjustable saddle-shaped retractor” is referring to the first adjustable saddle-shaped retractor, the second adjustable saddle-shaped retractor, or both adjustable saddle-shaped retractors recited in parent claim 1.
Claim 13 recites the limitation “the radial position” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate corrections to the claims are required.

Allowable Subject Matter
Claims 1-2 are allowed.
	Claim 3 would be allowable once the claim objections discussed above have been corrected.
Claim 1 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a method of facilitating access to a neonate through a caesarean incision in the woman’s abdomen by opening the incision,  comprising the steps of providing a support ring having a non-adjustable pelvic-region retractor and handle fixed to the supporting ring, and articulating the supporting ring to insert the non-adjustable pelvic-region retractor into the incision to cover and hold back the women’s bladder.  Fowler, JR et al. (U.S. Publication No.2007/0161866 A1; hereinafter “Fowler”) discloses a deep tissue blade for use with a retractor system (see Figure 8).  However, Fowler’s support ring (1) is not articulated to insert the non-adjustable pelvic-region retractor (22).  Rather, tissue blade 22 is articulated to cup a section of tissue and then is attached to frame 1.  Furthermore, Fowler fails to disclose wherein the pelvic-region is non-adjustable.  Blade 22 is adjustable as it comprises multiple slots 26 to accommodate tethers 27 for connection with ring 1.

    PNG
    media_image1.png
    330
    371
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    488
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773